        Case 3:18-cv-01127-JCS Document 85 Filed 10/08/20 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         OCT 8 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
JEREMY REVITCH, on behalf of himself           No.    18-16823
and all others similarly situated,
                                               D.C. No. 3:18-cv-01127-JCS
                Plaintiff-Appellee,            Northern District of California,
                                               San Francisco
 v.
                                               ORDER
DIRECTV, LLC,

                Defendant-Appellant.

Before: O’SCANNLAIN, McKEOWN, and BENNETT, Circuit Judges.


      Defendant-Appellant’s Consent Motion for Extension of Time to File

Petition for Rehearing En Banc, filed with this court on October 2, 2020, is

GRANTED. A petition for rehearing and/or rehearing en banc shall now be due on

October 28, 2020.
